

115 HRES 65 IH: Urging the President to seek an independent investigation into the death of Tibetan Buddhist leader and social activist Tenzin Delek Rinpoche and to publicly call for an end to the repressive policies used by the People’s Republic of China in Tibet.
U.S. House of Representatives
2017-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 65IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Mr. Capuano submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the President to seek an independent investigation into the death of Tibetan Buddhist leader
			 and social activist Tenzin Delek Rinpoche and to publicly call for an end
			 to the repressive policies used by the People’s Republic of China in
			 Tibet.
	
 Whereas, on July 12, 2015, revered Tibetan spiritual leader and social activist Tenzin Delek Rinpoche died in Chuandong Prison in Sichuan Province during the 13th year of his life sentence as a prisoner of conscience;
 Whereas Tenzin Delek Rinpoche was a spiritual leader, educator, environmentalist, and women’s rights advocate renowned throughout Tibet for championing the economic, social, cultural, spiritual, and environmental aspirations of Tibetans in the Kardze Tibetan Autonomous Prefecture, a traditional Tibetan area located in Sichuan Province;
 Whereas Tenzin Delek Rinpoche was recognized as a reincarnated lama by His Holiness the 14th Dalai Lama and played a leading role in restoring Tibetan Buddhist life in Tibet and rebuilding sacred monasteries destroyed during the Cultural Revolution;
 Whereas Tenzin Delek Rinpoche founded schools for orphans and economically disadvantaged children, a nunnery for the education of Tibetan women, and old age homes and clinics;
 Whereas Tenzin Delek Rinpoche was revered for helping local communities peacefully resolve conflicts and advocated for the rights of Tibetans at the regional and national level of the People’s Republic of China;
 Whereas Tenzin Delek Rinpoche successfully led campaigns against mining and logging practices that contribute to pollution, flooding, and soil erosion and opposed indiscriminate hunting that threatens biodiversity;
 Whereas Chinese authorities regarded Tenzin Delek Rinpoche as a threat to the Chinese occupation of Tibet because of Rinpoche’s influence in his community and his efforts to preserve Tibetan identity, religion, and language;
 Whereas Chinese authorities targeted Tenzin Delek Rinpoche with increasing harassment and intimidation over the course of a decade;
 Whereas after being detained and interrogated twice, Tenzin Delek Rinpoche fled to the mountains on June 16, 2000, leaving behind a recorded statement warning that a case against him was being fabricated and proclaiming his innocence;
 Whereas after a massive petitioning campaign by local people on behalf Tenzin Delek Rinpoche, Rinpoche returned on December 20, 2000, and was placed under virtual house arrest;
 Whereas in April 2002, the Chinese authorities arrested Tenzin Delek Rinpoche and his relative and former monk, Lobsang Dhondup, and charged them with causing explosions [and] inciting the separation of the state;
 Whereas, on December 2, 2002, Tenzin Delek Rinpoche was sentenced to death with a two-year suspension and Lobsang Dhondup was sentenced to immediate death and was executed on January 26, 2003;
 Whereas in 2003, over 40,000 Tibetans from Tenzin Delek Rinpoche’s home regions of Lithang and Nyagchu signed a petition calling for his release;
 Whereas, on January 26, 2005, after intense international pressure, the death sentence of Tenzin Delek Rinpoche was commuted to a life sentence;
 Whereas, on April 17, 2014, the family of Tenzin Delek Rinpoche submitted a petition for Rinpoche’s early release from prison on medical parole;
 Whereas the People’s Republic of China ignored repeated requests by the United States and other governments to release Tenzin Delek Rinpoche from prison on medical parole;
 Whereas, on July 12, 2015, prison officials from the Chuandong prison informed the family of Tenzin Delek Rinpoche that Rinpoche had died in prison;
 Whereas, on July 13, 2015, local police and deployed military personnel shot into a crowd of thousands of Tibetans in Nyagchu who were peacefully protesting the death of Tenzin Delek Rinpoche and calling for the release of his body to his family so that Buddhist last rites could be performed;
 Whereas at least 24 persons were hospitalized with gunshot wounds on that occasion; Whereas, on July 16, 2015, prison officials cremated the body of Tenzin Delek Rinpoche against the wishes of his family and despite protests by local people;
 Whereas, on July 17, 2015, police seized the ashes of Tenzin Delek Rinpoche from a group of family members and disciples who were escorting the ashes back to Lithang;
 Whereas, on July 17, 2015, Tenzin Delek Rinpoche’s sister and her daughter were seized by police officers in Lithang, held incommunicado for the next 14 days, and remain under virtual house arrest and heavy surveillance; and
 Whereas local people from Lithang and Nyagchu, especially the monks and nuns affiliated with Tenzin Delek Rinpoche’s monasteries, were prohibited from carrying out funeral rituals, prayers, and other day-to-day religious ceremonies, and the area remains under heavy surveillance with an increased military presence: Now, therefore, be it
	
 That the House of Representatives— (1)urges the President—
 (A)to seek an inquiry into the death of Tenzin Delek Rinpoche, to be carried out by an independent team of experts; and
 (B)each time the President meets with Chinese officials, to publicly call for an end to the repressive policies used by the People’s Republic of China in Tibet;
 (2)urges the People’s Republic of China to immediately halt suppression of the religious, cultural, social, economic, and environmental rights of the Tibetan people in Tenzin Delek Rinpoche’s home regions of Lithang and Nyagchu and across all areas of traditional Tibet; and
 (3)affirms that violations of human rights in general, and the persecution of Tenzin Delek Rinpoche, his family, and his supporters, specifically, are matters of legitimate concern to all governments committed to the rule of law and to free people worldwide.
			